PD-1004-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                   Transmitted 8/5/2015 7:43:38 AM
  AUGUST 6, 2015
                                                                     Accepted 8/6/2015 3:52:43 PM
                                                                                    ABEL ACOSTA
                                                                                            CLERK
                             NO. 13-14-00175-CR
                       TRIAL CAUSE NO. 2009 –CR-1438-A

MANUEL PENA                               §     IN THE COURT OF
                                          §
VS.                                       §     CRIMINAL APPEALS
                                          §
STATE OF TEXAS                            §     OF TEXAS


                       MOTION TO EXTEND TIME TO
                FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Manuel Pena, Appellant in the above styled and numbered

cause, and moves for an extension of time of 30 days to file a petition for

discretionary review, and for good cause shows the following:

        1.      On the 25th Day of June 2015, the Court of Appeals affirmed

appellant's conviction. Manuel Pena v. State, 13-14-00175; Trial Cause number

2009-CR-1438-A. This petition is therefore due on July 24, 2015.

        2.      Counsel has been unable to complete the petition for the following

reasons: When Counsel received notice of the judgment, he was working on an

appeal in Cause number 13-15-00050. The appeal was to the Court of Appeals,

13th District of Texas and was completed and submitted on the 10th day of July

2015.        Additionally, Counsel’s communication with Appellant was delayed

because he is currently in custody in Connally Unit, Kenedy, TX.
      3. Defendant is currently incarcerated.

      4. Counsel for Appellant conferred with Assistant District Attorney Rene

Gonzalez on July 24, 2015 and he was not opposed to Appellant’s request for a

continuance to file a Petition for Discretionary Review.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 30 days, i.e. until September 5, 2015, to file a petition for

discretionary review.

                                       Respectfully submitted,

                                       JOSEPH MORENO



                                       By:/s/ Joseph Moreno
                                         JOSEPH MORENO
                                         State Bar No. 24048676
                                         23409 El Paso Drive
                                         Harlingen, TX 78552
                                         j_moreno_02@yahoo.com
                                         Attorney for Manuel Pena
                        CERTIFICATE OF SERVICE

     This is to certify that on August 5, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Cameron

County, 964 E. Harrison Street, Brownsville, TX 78520, by E-mail to

rgonzalez1@co.cameron.tx.us.



                                     /s/ Joseph Moreno
                                     JOSEPH MORENO